 Case 2:16-cv-05371-DSF-PLA Document 110 Filed 10/06/20 Page 1 of 8 Page ID #:1331


                                                                          JS-6
1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT

10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11   UNITED STATES OF AMERICA,              No. CV 16-5371-DSF (PLAx)
12             Plaintiff,
13                  v.                      CONSENT JUDGMENT OF FORFEITURE
14   REAL PROPERTY LOCATED IN NEW           [This Consent Judgment is case-
     YORK, NEW YORK,
15                                          dispositive]
16             Defendant.

17
18
          I.   INTRODUCTION
19
          1.   Plaintiff United States of America (“United States” or “the
20
     government”) and Park Laurel Acquisition LLC (the “Claimant”)
21
     (collectively, the “Parties”), have made a stipulated request for the
22
     entry of this Consent Judgment (the “Stipulation”), which is
23
     dispositive of this action.
24
          2.   Similar (and related) stipulations were filed by the
25
     government and the Claimant or related entities in the following
26
     actions (collectively the “Other Actions”):
27
28
 Case 2:16-cv-05371-DSF-PLA Document 110 Filed 10/06/20 Page 2 of 8 Page ID #:1332



1         1. United States v. Real Property Located in New York, New York,
2              No 16-cv-05371-DSF-PLA (C.D. Cal.). The claimant in this
3              action is Park Laurel Acquisition LLC;
4         2. United States v. Real Property Located in Beverly Hills,
5              California, No 16-cv-05377-DSF-PLA (C.D. Cal.). The claimant
6              in this action is 912 North Hillcrest Road (BH), LLC;
7         3. United States v. Real Property in London, United Kingdom,
8              owned by Qentas Holdings, No 16-cv-05380-DSF-PLA (C.D. Cal.).
9              The claimant in this action is Qentas Holdings Limited.
10        4. United States of America v. One Metropolis Poster, No 17-cv-
11             04440-DSF-PLA (C.D. Cal.). The claimants in this action are
12             Riza Shahriz Bin Abdul Aziz and Red Granite Pictures, Inc.
13        5. United States of America v. Up To $28,174,145.52 In
14             Huntington National Bank Escrow Account Number ’7196; et al.,
15             No. 19-cv-1327-DSF-PLA.   The claimant in this action is Red
16             Granite Investment Holdings, LLC.
17        3.     Nothing in the Stipulation or this Consent Judgment is
18   intended to be or constitutes an admission of fault, wrongdoing,
19   liability, or guilt on the part of the Claimant or its beneficial
20   owner, Riza Shahriz Bin Abdul Aziz, nor can this Consent Judgment or
21   the Parties’ underlying Stipulation be admissible against Mr. Aziz,
22   the Claimant, or any of the claimants in the Other Actions in any
23   proceeding as evidence of any of the allegations set out in the
24   operative complaints in this case or the Other Actions.          The U.S.
25   Attorney’s Office for the Central District of California and the
26   United States Department of Justice, Criminal Division, shall be
27   bound by the terms of this Consent Judgment and the doctrines of res
28   judicata and collateral estoppel.      The entry of this Consent Judgment



                                           2
 Case 2:16-cv-05371-DSF-PLA Document 110 Filed 10/06/20 Page 3 of 8 Page ID #:1333



1    shall resolve all of the government’s civil, criminal, and
2    administrative asset forfeiture actions or proceedings relating to
3    the defendant Real Property Located in New York, New York (the
4    “Defendant Asset”) in this and the Other Actions.         Nothing in the
5    Stipulation or this Consent Judgment constitutes a waiver or release
6    by the government of criminal claims, except for the asset forfeiture
7    claims related to the Defendant Asset.
8         4.    This action was commenced on July 20, 2016 against the
9    Defendant Asset.
10        5.    On August 21, 2019, this Court entered an Order authorizing
11   an interlocutory sale of the Defendant Asset. (DN 97.)
12        II.   FINDINGS
13        The Court, having considered the Stipulation of the Parties, and
14   good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
15                                   Jurisdiction
16        6.    For purposes of this Consent Judgment, this Court has
17   jurisdiction over the Parties and this action.        The government gave
18   notice of the action as required by Rule G of the Supplemental Rules
19   for Admiralty and Maritime Claims and Asset Forfeiture Actions, and
20   the Local Rules of this Court.     Claimant filed a timely claim for the
21   Defendant Asset.   No other claims were filed, and the time for filing
22   claims has expired.     Entry of this Consent Judgment will resolve all
23   claims of Claimant with respect to the Defendant Asset and is
24   dispositive of this action.     If assumed to be true, the allegations
25   set out in the operative complaint are sufficient to establish a
26   basis for forfeiture of the Defendant Asset.        However, nothing
27   contained in the Stipulation or this Consent Judgment is intended or
28   should be interpreted as an admission of fault, guilt, liability



                                           3
 Case 2:16-cv-05371-DSF-PLA Document 110 Filed 10/06/20 Page 4 of 8 Page ID #:1334



1    and/or any form of wrongdoing by Claimant.       Notwithstanding any other
2    provision of the Stipulation or this Consent Judgment, the forfeiture
3    of the Defendant Asset does not constitute a fine, penalty, or
4    punitive damages.   All potential claimants to the Defendant Asset,
5    other than Claimant, are deemed to have admitted the allegations of
6    the Complaint for purposes of this action only.
7                                        Terms
8         6.   Upon entry of this Consent Judgment, all right, title and
9    interest of Claimant in the Defendant Asset shall be forfeited to the
10   United States, and no other right, title, or interest shall exist
11   therein, unless otherwise provided in this Consent Judgment,
12   provided, however, that (unless the parties agree otherwise in
13   writing) Claimant and the claimants in the Other Actions had the
14   right to withdraw from the Stipulation within 30 days of its filing
15   with the Court, by written notice filed on the docket in this and the
16   Other Cases.   In the event that this Consent Judgment is entered
17   prior to the expiration of that 30-day period, this Consent Judgment
18   shall not take effect until the date 30 calendar days from the filing
19   of the Stipulation.    In the event that Claimant exercises its right
20   to withdraw from the Stipulation, it shall be permitted to assert its
21   claims to the Defendant Asset and the defendant assets in the Other
22   Actions as if this Consent Judgment had never been entered, and as if
23   the Stipulation had never been entered in to.
24        7.   The government shall dispose of the Defendant Asset
25   according to law.   The Defendant Asset has not been sold to date. As
26   such, the August 21, 2019 order authorizing an interlocutory sale (DN
27   97) is vacated and the Defendant Asset shall be forfeited pursuant to
28



                                           4
 Case 2:16-cv-05371-DSF-PLA Document 110 Filed 10/06/20 Page 5 of 8 Page ID #:1335



1    this Consent Judgment.    The proceeds of any sale of the Defendant
2    Asset shall be distributed as follows:
3         a. First, payment of all outstanding real property taxes, common
4              charges, and property management fees;
5         b. Second, payment of all costs of escrow and sale, including
6              real estate sales commissions and applicable fees triggered
7              by the sale of the Defendant Asset, and any reasonable
8              credits against the sale price requested by the buyer(s) and
9              agreed to by the Parties;
10        c. Third, payment to any secured lienholders, whose security
11             interests were recorded prior to the filing of the
12             government’s forfeiture complaint on the Defendant Asset.
13        d. Fourth, to the extent funds remain (the “net proceeds”), such
14             net proceeds shall be forfeited to the United States of
15             America subject to the terms of this Consent Judgment.
16        8.     It is the present intention of the Parties that the
17   Defendant Asset and the defendant assets in the Other Actions (or the
18   net proceeds of their disposition) shall, if appropriate and
19   authorized by law, be used for the benefit of the people of Malaysia
20   after deduction of the government’s associated costs, consistent with
21   the government’s prior practice in related cases.
22                                 Released Funds
23        9.     The government shall release the total sum of USD
24   $215,000.00, without interest (the “Released Funds”), as described
25   below.
26        10.    The Released Funds shall be paid to one or more account(s)
27   as directed by Boies Schiller Flexner, LLP (“Boies Schiller”), who
28   shall provide all information required to facilitate the payment,



                                           5
 Case 2:16-cv-05371-DSF-PLA Document 110 Filed 10/06/20 Page 6 of 8 Page ID #:1336



1    including personal identification information required by federal law
2    or regulation, and complete all required documents.         The payment of
3    the Released Funds shall be made to Boies Schiller no later than 60
4    days from the entry of this Consent Order.       The Released Funds shall
5    be drawn from a portion of the funds held in the United States
6    Marshals Service’s Seized Asset Deposit Fund (“SADF”), arrested and
7    held by the United States in connection with the defendant asset in
8    United States of America v. Up To $28,174,145.52 In Huntington
9    National Bank Escrow Account Number ’7196; et al., No. 19-cv-1327-
10   DSF-PLA.
11        11.   The government shall not now nor in the future institute
12   any action against Boies Schiller, or seek the seizure, freezing,
13   return, forfeiture, or restraint of any kind of any of the Released
14   Funds, nor any interest earned on the Released Funds, for any acts or
15   omissions relating to the Released Funds preceding the date of its
16   receipt of the Released Funds.
17                                   Other Terms
18        12.   Claimant shall not contest or assist any other individual
19   or entity in contesting the forfeiture -- administrative, civil
20   judicial or criminal judicial -- of the Defendant Asset.
21        13.   The government may request production of documents and/or
22   information relating to the Defendant Asset for purposes of
23   management and liquidation, and the Claimant shall make good faith
24   efforts to produce any such documents and/or information in its
25   possession, or otherwise request that third parties in possession of
26   such documents and/or information make them readily available for the
27   government’s receipt.
28



                                           6
 Case 2:16-cv-05371-DSF-PLA Document 110 Filed 10/06/20 Page 7 of 8 Page ID #:1337



1          14.   Should any dispute arise about the interpretation of or
2    compliance with the terms of the Stipulation or this Consent
3    Judgment, the Parties shall attempt in good faith to resolve any such
4    disputes. However, should the Parties be unable to resolve a dispute,
5    either Party may move the Court to resolve the dispute and to impose
6    any remedy this Court deems necessary to enforce the terms of this
7    Consent Judgment.
8          15.   Each of the Parties shall bear its own fees and costs in
9    connection with the seizure, retention, and forfeiture of the
10   Defendant Asset.
11         16.   Nothing in the Stipulation or this Consent Judgment is
12   intended to or does abrogate or alter the terms of the March 2018
13   consent judgment entered in case numbers 16-cv-5352-DSF-PLA (C.D.
14   Cal.) and 17-cv-4439-DSF-PLA (C.D. Cal.).       For the avoidance of
15   doubt, and without limitation, the provisions of that consent
16   judgment under the headings “Release of Property,” “Surrender of
17   ///
18   ///
19
20
21
22
23
24
25
26
27
28



                                           7
 Case 2:16-cv-05371-DSF-PLA Document 110 Filed 10/06/20 Page 8 of 8 Page ID #:1338



1    Rights,” “No Admission of Liability/No Tax Refund,” “Release of Civil
2    Claims,” “Hold Harmless,” “Third Parties Permitted to do Business”
3    and “Payments by Third Parties” shall remain in full force and
4    effect.
5         IT IS SO ORDERED.
6     DATED:   October 6, 2020
7
                                      Honorable Dale S. Fischer
8                                     UNITED STATES DISTRICT JUDGE
9
10
     Presented by:
11
     DEBORAH CONNOR
12   Chief, MLARS
13
     NICOLA T. HANNA
14   United States Attorney

15   /s/Jonathan Galatzan
     JONATHAN GALATZAN
16   Assistant United States Attorney
17   WOO S. LEE
     Deputy Chief, MLARS
18
     Attorneys for Plaintiff
19   UNITED STATES OF AMERICA
20
21
22
23
24
25
26
27
28



                                           8
